[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This action is an appeal from the Washington Inland Wetlands Commission (Commission) upholding of a cease and desist order dated September 20, 1990. The defendant Commission has filed a motion to dismiss the appeal for lack of proper service.
Insufficiency of process and service of process are proper subjects of a motion to dismiss. Conn. Practice Bk. 143. In this case, the sheriff served the summons at the wrong house, not that of the Chairman of the Commission.
The Court is thereby constrained to grant the motion to dismiss.
McDONALD, J.